Morton, C. J.
The evidence shows that the defendant, who is a Hebrew, kept open his shop on the Lord’s day, for the purpose of selling meat to Hebrews. The court correctly held that the facts that he was a Hebrew, who conscientiously believed that the seventh day of the week ought to be observed as the Sabbath, and that he actually refrained from secular business on that day, were immaterial. This point was fully considered and decided in Commonwealth v. Has, 122 Mass. 40.
The court also correctly held that it was not competent for the defendant to prove that he kept open his shop for the sole purpose of selling meat to Hebrews, and that this was a work of necessity or charity. The statute prohibits keeping open a shop for any purposes of business, and the exception of “ works of necessity and charity ” does not apply. This was decided in Commonwealth v. Dextra, 143 Mass. 28, which is conclusive of the case at bar. Exceptions overruled.